Title: To James Madison from Daniel Parker, 5 August 1816
From: Parker, Daniel
To: Madison, James



Sir,
Adjt. & Insp. Genl. office 5th. Augst. 1816.

I am of the opinion that the within protest should be made to the court martial and that the subject is properly within its jurisdiction.  I have therefore sent a copy to Major Genl. Scott the President of the Court & as Major Genl. Gaines will probably be at New York before a letter could reach him elsewhere. I  have not answered his letter.  All the papers relative to the charges & trial were sent to the Judge Advocate by order of the Secretary of War.
Genl. Scott has advised me that he shall order the Judge Advocate to New York immediately.  I have the honour to be Yrs & c.
